(Corrected)
OFFICE ACTION
Allowance Subject Matter
Claims 1 and 13-20 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 9,035,288 to Kim et al, does not anticipate such limitations as: “wherein the transparent display panel further comprises: a reflection layer in at least one of the sub-pixels; wherein at least one of the electroluminescent structures comprises an anode layer, an electroluminescent layer and a transparent cathode layer which are stacked; the reflection layer is between a layer of the pixel circuit and the electroluminescent layer; … or wherein the reflection layer is between the anode layer and the layer of the pixel circuit; the transparent display panel further comprises a first insulation layer between the reflection layer and the layer of the pixel circuit, a second insulation layer between the reflection layer and the anode layer, and a pixel defining layer in at least one of the sub-pixels; and the transparent cathode layer is electrically connected to the reflection layer through a second via hole penetrating through the pixel defining layer and the second insulation layer” (as applied to Claim 1), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art(s) so as satisfy the combination of the pending claims.

Note:	None of the cited arts in IDS 06/26/2020, 11/30/2020 & 02/01/2021 reads on pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
May 13, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815